PER CURIAM.
In this case a trial by jury was waived in writing, and the case was tried by the judge. In the progress of the trial no rulings of the trial judge appear to have been excepted to. The bill of exceptions found in the record merely shows that the plaintiff below excepted to all the conclusions of fact and law as found by the judge, and also excepted to the refusal of the court to find conclusions of law as requested. See City of Key West v. Baer, 13 C. C. A. 572, 66 Fed. 440. Under this state of the record, the only question for us to consider on this writ is whether the pleadings and the findings of fact thereunder warranted the judgment rendered in the trial court, and of this we have no doubt.
The judgment of the circuit court is affirmed.